DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on December 18, 2018. 
This office action is in response to Amendments and/or Remarks filed on February 18, 2022. In the current Amendment, Claims 1-3, 5, 8, 11-13, 15, 18, and 20 are amended. Claims 4 and 14 are cancelled. Claims 1-3, 5-13, and 15-20 are pending.
In response to amendments and or remarks filed on February 18, 2022, the objection to the specification made in the previous office action has been withdrawn. 
In response to amendments and or remarks filed on February 18, 2022, the objection to claims 1 and 20 made in the previous office action has been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is directed to A system which is directed to a machine, one of the statutory categories.

Claim 1 recites the following limitations:
receiving, at a recommendation engine, a first indication to create a first sourcing event that includes a first object and a second object; 
responding to the first indication by at least updating a learning model, the learning model being updated by at least incrementing a first frequency of the first object being included in a sourcing event, a second frequency of the second object being included in a sourcing event, and/or a third frequency of the first object and the second object being included simultaneously in a sourcing event; 
receiving, at the recommendation engine, a second indication to create a second sourcing event including the first object; 
responding to the second indication by at least applying the learning model to determine a first probability associated with the second sourcing event including the second object in addition to the first object, the first probability corresponding to a ratio of the third frequency that the first object and the second object being included simultaneously in a sourcing event and the first frequency of the first object being included in a sourcing event; 
generating, based at least on the first probability satisfying a condition, a first recommendation to add the second object to the second sourcing event; 
in response to a third indication to create the second sourcing event without the second object, updating the learning model by at least incrementing the first frequency of the first object being included in a sourcing event but not the second frequency of the second object being included in a sourcing event or the third frequency of the first object and the second object being included simultaneously in a sourcing event; and 
This/These limitation(s) fall within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. Thus, Claim 1 recites an abstract idea.
The abstract idea of claim 1 is not integrated into a practical application because the additional elements recited in claim 1 are:
at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
generating, at a database, a database object corresponding to the second sourcing event. 

Instructions to apply the abstract idea on generic computer components (at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further the recitation of:
generating, at a database, a database object corresponding to the second sourcing event
amount to recitation of insignificant extra-solution activity. See MPEP 2106.05(g). Therefore, Claim 1 is directed to an abstract idea.

Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Using generic computer components (at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept.
Further, the following recitation of insignificant extra-solution activity (generating, at a database, a database object corresponding to the second sourcing event) amounts to insignificant extra-solution activity of electronic recordkeeping, see MPEP 2106.05(g). Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);”. Accordingly, the additional element does not integrate the abstract idea into a practical application because the recitation of insignificant extra-solution activity is well-understood, routine, and conventional. Therefore, Claim 1 is subject-matter ineligible.

Regarding Claims 2 and 3,
Claims 2 and 3 are dependent on claim 1, and only includes additional limitations that further limit the mental process of a probability satisfying a condition (Claim 2: wherein the condition comprises that the first probability exceeds a second probability of the second sourcing event including a third object in addition to the first object; Claim 3: wherein the condition comprises that the first probability exceeds a threshold value). This/These claim(s) do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 5,
Claim 5 is dependent on claim 1, and only includes additional mental process limitations (receiving, at the recommendation engine, a fourth indication to update create the second sourcing event to include add the second object to the second sourcing event; responding to the fourth indication by at least applying the learning model to determine a second probability of a third object being included in a sourcing event that includes the first object and the second object, the second probability being determined based at least on the first frequency of the first object being included in a sourcing event, the second frequency of the second object being included in a sourcing event, a fourth frequency of the first object and the third object being simultaneously included in a sourcing event, and a fifth frequency of the second object and the third object being simultaneously included in a sourcing event; and in response to the second probability satisfying the condition, generating a second recommendation to add, to the second sourcing event, the third object). This/These claim(s) do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claims 6-8,
Claim 6 is dependent on claim 1; claims 7 and 8 are dependent on claim 6 and only includes additional elements (Claim 6: wherein the learning model comprises a first table configured to store the first frequency and the second frequency, and wherein the learning model further comprises a second table configured to store the third frequency; Claim 7: in response to a determination that the learning model does not include the first object and/or the second object, expanding the first table and/or the second table to include the first object and/ or the second object; Claim 8: wherein the first table and/or the second table are stored in a database, and wherein the recommendation engine queries the database in order to update and/or apply the learning model) which amounts to insignificant extra-solution activity of electronic recordkeeping. See MPEP 2106.05(g). Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);”. Accordingly, the additional element does not integrate the abstract idea into a practical application because the recitation of insignificant extra-solution activity is well-understood, routine, and conventional. The claim(s) thus remain subject-matter ineligible.


Regarding Claims 9 and 10,
Claims 9 and 10 are dependent on claim 1, and only includes additional mental process limitations (Claim 9: wherein the first frequency, the second frequency, and the third frequency are associated with a first user, and wherein the first recommendation is generated using the first frequency, the second frequency, and/or the third frequency based at least on the second indication to create the second sourcing event being received from the first user; Claim 10: wherein the first frequency, the second frequency, and the third frequency are associated with a group of users having at least one attribute in common, and wherein the first recommendation is generated using the first frequency, the second frequency, and/or the third frequency based at least on the second indication to create the second sourcing event being received from a user associated with the group of users). This/These claim(s) do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim(s) thus remain subject-matter ineligible.

Regarding Claim 11,
Claim 11 is directed to A computer-implemented method… which is directed to a process, one of the statutory categories. Claim 11 recites: A computer-implemented method, comprising which executes a process similar to the processes executed by the system of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, Claim 11 remains subject matter ineligible.

Regarding Claims 12-13 and 15-19,
Claims 12-13 and 15-19 are dependent on claim 11 and recite limitations similar to the limitations recited in claims 2-3 and 5-9, therefore is rejected with the same rationale applied to claims 2-3 and 5-9.

Regarding Claim 20,
Claim 20 is directed to A non transitory computer-readable medium… which is directed to an article of manufacture, one of the statutory categories. Claim 20 recites: A non-transitory computer readable medium… which executes a process similar to the processes executed by the system of claim 1. As performing an abstract idea on a generic computer component cannot integrate the abstract idea into a practical application and cannot provide an inventive concept, Claim 20 remains subject matter ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2016/0048902 A1) in view of Deshpande et al. (“Item-Based Top-N Recommendation Algorithms”) further in view of Shani et al. (“An MDP-Based Recommender System”). 

Regarding Claim 1, 
Ward teaches:
A system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, results in operations comprising: (Para [0018]: “In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques. A component such as a processor or a memory described as being configured to perform a task includes both a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task.” teaches a system comprising a processor and memory)

receiving, at a recommendation engine, a first indication to create a first sourcing event that includes a first object and a second object; (Para [0020]: “Recommending content items is disclosed. In some embodiments, determining an item to recommend includes receiving an indication that a first item is of interest and selecting a second item to recommend based at least in part on a degree of similarity of the second item to the first item as determined based at least in part on a number of other instances in which both the first item and the second item have been of interest and a first decayed popularity of the first item.” teaches receiving an indication that a first item is of interest (sourcing event) that includes the item of interest (first object) and the second item to recommend (second object))

responding to the first indication by at least updating a learning model, the learning model being updated by at least incrementing a first frequency of the first object being included in a sourcing event, a second frequency of the second object being included in a sourcing event, and/or a third frequency of the first object and the second object being included simultaneously in a sourcing event; (Para [0031]: “For example, suppose a user sequentially purchases content items Ci, C2 , and C3 . In some embodiments, at the time item C3 is purchased, the purchase history of the user over a sliding window (e.g., the last thirty days) is checked. If the user's purchase history shows that the user purchased content items C1 and C2 during the current sliding window, then content item pairs (C3 , C1) and (C3 , C2 ) are determined to have occurred when the user purchased content item C3 and associated pair counts are incremented. If these content item pairs have not already been generated with respect to the purchases of another user, they are initialized and incremented to reflect the first occurrence of the pair.” teaches incrementing the count (frequency) of pairs of objects being recommended (first object and second object being included simultaneously in a sourcing event); Para [0024]: “In some embodiments, the popularity of a content item is based at least in part on a count associated with the item. For example, each time a content item is selected, a count associated with the item is incremented by a predetermined amount (e.g., by one).” teaches that the system also increments the count (frequency) of an individual item when the item is selected (object is included in a sourcing event))

receiving, at the recommendation engine, a second indication to create a second sourcing event including the first object; (Para [0038]: “In various embodiments, process 700 is used to generate recommendations for a user who has purchased, accessed, used, selected, expressed interest in, etc., a particular content item… At 710, recommendations of similar content items are generated and/or updated based upon the similarities computed between the content item purchased at 702 and other content items. In some embodiments, 710 includes consulting a predetermined set of recommended items for the item purchased at 702. In some embodiments, 710 includes determining dynamically, at or near the time the content item purchased at 702 is purchased, a set of similar items to recommend. In some embodiments, a predetermined number of the most similar content items (e.g., those with the highest computed similarities) are recommended.” teaches receiving an indication to create a recommendation based on an item that is purchased or about to be purchased, an item of interest (sourcing event))
generating, at a database, a database object corresponding to the second sourcing event. (Para [0021]: “FIG. 1 illustrates an embodiment of a network environment in which a client requests content from a web server. In the given example, client 102 communicates with web server 104 via a network 106. Network 106 may be any internal or external network, such as a LAN, WAN, the interne, etc. Backend server 108 provides additional services and data to web server 104 and employs a database 110 to store data.”; Fig. 3 and Para [0028]: “FIG. 3 illustrates an embodiment of a data structure that may be used to store the decayed popularities of one or more content items. In some embodiments, data structure 300 is a part of database 110 of FIG. 1” teaches storing the content items within a database, therefore another indication for another recommendation would be created as a database object)

Ward does not appear to explicitly teach: 
responding to the second indication by at least applying the learning model to determine a first probability associated with the second sourcing event including the second object in addition to the first object, the first probability corresponding to a ratio of the third frequency that the first object and the second object being included simultaneously in a sourcing event and the first frequency of the first object being included in a sourcing event; 
generating, based at least on the first probability satisfying a condition, a first recommendation to add the second object to the second sourcing event;
in response to a third indication to create the second sourcing event without the second object, updating the learning model by at least incrementing the first frequency of the first object being included in a sourcing event but not the second frequency of the second object being included in a sourcing event or the third frequency of the first object and the second object being included simultaneously in a sourcing event; and

However, Deshpande teaches: 
responding to the second indication by at least applying the learning model to determine a first probability associated with the second sourcing event including the second object in addition to the first object, the first probability corresponding to a ratio of the third frequency that the first object and the second object being included simultaneously in a sourcing event and the first frequency of the first object being included in a sourcing event; (Page 152: “An alternate way of computing the similarity between each pair of items i and j is to use a measure that is based on the conditional probability of purchasing one of the items given that the other has already been purchased. In particular, the conditional probability of purchasing j given that i has already been purchased P( j|i) is nothing more than the number of customers that purchase both items i and j divided by the total number of customers that purchased i, that is, 

    PNG
    media_image1.png
    67
    218
    media_image1.png
    Greyscale

where Freq(X ) is the number of customers that have purchased the items in the set X .” teaches applying a using conditional probability-based similarity to generate a probability a recommendation including both item i (first object) and item j (second object), the probability corresponds to the ratio of item i and j being included simultaneously, and the frequency of item i ) 

generating, based at least on the first probability satisfying a condition, a first recommendation to add the second object to the second sourcing event; (Page 153: “The algorithm for applying the item-based model is shown in Algorithm 4.2. The input to this algorithm is the model M, an m × 1 vector U that stores the items that have already been purchased by the active user, and the number of items to be recommended (N). The active user’s information in vector U is encoded by setting Ui = 1 if the user has purchased the ith item and zero otherwise. The output of the algorithm is an m×1 vector x whose nonzero entries correspond to the top-N items that were recommended. The weight of these nonzero entries represent a measure of the recommendation strength and the various recommendations can be ordered in non-increasing recommendation strength weight… Finally, in the third step, the algorithm sets to zero all the entries of x that have a value smaller than the N largest values of x (loop at line 3).” teaches that the conditional probability-based similarity is used to generate top-N recommendations (add items to a sourcing event), if the recommendation’s weight (which is generated based on the conditional probability) is smaller than the top N largest values, it is reset to 0, therefore the recommendation weight (conditional probability) must be one of the threshold top-N values (probability satisfies a condition))

Ward and Deshpande are analogous art because they are directed to product recommendation algorithms. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deshpande’s item-based top-N recommendation algorithm, including the conditional probability-based similarity into Ward’s system for recommending content items with a motivation to “produce higher quality recommendations than the user-based scheme on both real and synthetic datasets” (Deshpande Page 145-146). 

The combination of Ward and Deshpande does not appear to explicitly teach: 
in response to a third indication to create the second sourcing event without the second object, updating the learning model by at least incrementing the first frequency of the first object being included in a sourcing event but not the second frequency of the second object being included in a sourcing event or the third frequency of the first object and the second object being included simultaneously in a sourcing event; and

However, Shani teaches: 
in response to a third indication to create the second sourcing event without the second object, updating the learning model by at least incrementing the first frequency of the first object being included in a sourcing event but not the second frequency of the second object being included in a sourcing event or the third frequency of the first object and the second object being included simultaneously in a sourcing event; and (Page 1285: “A simpler approach is to perform off-line updates at fixed time intervals. The site need only keep track of the recommendations and the user selections and, say, once a week use those statistics to build a new model and replace it with the old one. This is the approach we used.” teaches periodically updating the recommender system by retraining the model)
Ward, Deshpande, and Shani are analogous art because they are directed to generating recommendations. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shani’s recommender model update to update the model, including the frequencies of items in each category, of Ward/Deshpande with a motivation to be able to accurately model with frequent changes, such as addition and removal of items (Shani Page 1286).

Regarding Claim 2, 
The combination of Ward, Deshpande, and Shani teaches The system of claim 1 
Deshpande further teaches:
wherein the condition comprises that the first probability exceeds a second probability of the second sourcing event including a third object in addition to the first object. (Page 152: “An alternate way of computing the similarity between each pair of items i and j is to use a measure that is based on the conditional probability of purchasing one of the items given that the other has already been purchased. In particular, the conditional probability of purchasing j given that i has already been purchased P( j|i) is nothing more than the number of customers that purchase both items i and j divided by the total number of customers that purchased i… teaches using a conditional probability to determine if an item should be included in the recommendation; Page 153: “The algorithm for applying the item-based model is shown in Algorithm 4.2. The input to this algorithm is the model M, an m × 1 vector U that stores the items that have already been purchased by the active user, and the number of items to be recommended (N). The active user’s information in vector U is encoded by setting Ui = 1 if the user has purchased the ith item and zero otherwise. The output of the algorithm is an m×1 vector x whose nonzero entries correspond to the top-N items that were recommended. The weight of these nonzero entries represent a measure of the recommendation strength and the various recommendations can be ordered in non-increasing recommendation strength weight… Finally, in the third step, the algorithm sets to zero all the entries of x that have a value smaller than the N largest values of x (loop at line 3).” teaches that only the top-N items are recommended based on the top-N recommendation weights (which is derived from the conditional probabilities), therefore if an item is ranked higher as a top-N item based on its recommendation weight, then that item exceeds a second recommendation weight which was not included as a top-N item, therefore the conditional probability of the first item included as a top-N item would exceed that of the second item not included as a top-N item)

The combination of claim 1 has already incorporated the conditional probability based similarity algorithm for generating top-N recommendations, therefore already incorporating the details of the probabilities required by claim 2. 

Regarding Claim 3, 
The combination of Ward, Deshpande, and Shani teaches The system of claim 1
Deshpande further teaches:
wherein the condition comprises that the first probability exceeds a threshold value. (Page 153: “The algorithm for applying the item-based model is shown in Algorithm 4.2. The input to this algorithm is the model M, an m × 1 vector U that stores the items that have already been purchased by the active user, and the number of items to be recommended (N). The active user’s information in vector U is encoded by setting Ui = 1 if the user has purchased the ith item and zero otherwise. The output of the algorithm is an m×1 vector x whose nonzero entries correspond to the top-N items that were recommended. The weight of these nonzero entries represent a measure of the recommendation strength and the various recommendations can be ordered in non-increasing recommendation strength weight… Finally, in the third step, the algorithm sets to zero all the entries of x that have a value smaller than the N largest values of x (loop at line 3).” teaches that only the N largest recommendation weights that correspond to the top-N items can be used for recommendation, therefore the N’th item is used as a threshold for recommendation. Because the conditional probability is used to determine the recommendation weights, the conditional probability derived recommendation weight must exceeds this N’th item threshold weight in order to be included in the top-N items)

The combination of claim 1 has already incorporated the conditional probability based similarity algorithm for generating top-N recommendations, therefore already incorporating the details of the threshold required by claim 3.


Regarding Claim 5, 
The combination of Ward, Deshpande, and Shani teaches The system of claim 1
Deshpande further teaches:
receiving, at the recommendation engine, a fourth indication to create [a] second sourcing event to add the second object to [a] second sourcing event; (Page 153: “The algorithm for applying the item-based model is shown in Algorithm 4.2. The input to this algorithm is the model M, an m × 1 vector U that stores the items that have already been purchased by the active user, and the number of items to be recommended (N)… The output of the algorithm is an m×1 vector x whose nonzero entries correspond to the top-N items that were recommended.” teaches applying the model to update the consumer purchase (sourcing event) with multiple items (therefore including a second object) that have been purchased by the user)

responding to the fourth indication by at least applying the learning model to determine a second probability of a third object being included in a sourcing event that includes the first object and the second object, the second probability being determined based at least on the first frequency of the first object being included in a sourcing event, the second frequency of the second object being included in a sourcing event, a fourth frequency of the first object and the third object being simultaneously included in a sourcing event, and a fifth frequency of the second object and the third object being simultaneously included in a sourcing event; and (Page 154 – 155: “To solve this problem, we developed item-based top-N recommendation schemes that use all combinations of items (i.e., itemsets) up to a particular size l when determining the set of items to be recommended to a user. In this approach, during the model building phase, instead of only determining the k most similar items for each individual item, we do so for all possible itemsets up to a particular size l. During the model application time, we compute the top-N recommendations by combining these sets of k item-neighborhoods not just for individual items, but for all itemsets up to size l that are present in the
active user’s basket.” teaches applying an item-based top-N recommendation scheme that uses a combination of items, not just a pair of items; Page 155: “For a particular value of r, Mr is constructed by generating all possible combinations of r items {q1, q2, ... , qr } (loop at line 1), computing the similarity between these sets and all the other m items in the dataset (loop at line 2), and among them retaining only the k largest similarities in the corresponding columns of Mr” teaches that the recommendations are generated by calculating similarities between the itemsets; Page 155: “In the case of the conditional probability-based approach, the similarity is computed using an approach similar to Eq. (3) as follows:”

    PNG
    media_image2.png
    103
    720
    media_image2.png
    Greyscale
teaches calculating the conditional probability (probability factor) for multiple items being included in the recommendations, the conditional probability is calculated based on the frequencies of multiple items associated with the target itemset)

in response to the second probability satisfying the condition, generating a second recommendation to add, to the second sourcing event, the third object. (Page 153: “The output of the algorithm is an m×1 vector x whose nonzero entries correspond to the top-N items that were recommended.” teaches generating N recommendations to add the additional object, if the item is in the top-N items, the conditional probability satisfies the top-N probabilities (condition); Page 150: “The properties of the model M and consequently the effectiveness of the overall recommendation algorithm depend on the method used to compute the similarity between the various items (line 1 in Algorithm 4.1). In general, the similarity between two items i and j should be high if there are lot of customers that have purchased both of them, and it should be low if there are few such customers.” and Page 152: “An alternate way of computing the similarity between each pair of items i and j is to use a measure that is based on the conditional probability of purchasing one of the items given that the other has already been purchased.” teaches that the highest conditional probabilities between items are used to generate the top-N recommendations

The combination of claim 1 has already incorporated the conditional probability based similarity algorithm for generating top-N recommendations, therefore already incorporating the details of the recommendations required by claim 5.

Regarding Claim 6, 
The combination of Ward, Deshpande, and Shani teaches The system of claim 1
Ward further teaches:
wherein the learning model comprises a first table configured to store the first frequency and the second frequency, and wherein the learning model further comprises a second table configured to store the third frequency. (Fig. 5 and Para [0036]: “FIG. 5 illustrates an embodiment of a data structure
used to store pair counts and similarity scores of one or more content item pairs. In some embodiments, data structure 500 is part of database 110 of FIG. 1.” teaches that the pair counts (frequency) are stored in a data structure (table) as part of a database; Para [0024]: “In some embodiments, the popularity of a content item is based at least in part on a count associated with the item. For example, each time a content item is selected, a count associated with the item is incremented by a predetermined amount (e.g., by one).” suggests that the system also stores the counts (frequencies) of each individual item in the database)

    PNG
    media_image3.png
    394
    676
    media_image3.png
    Greyscale

Regarding Claim 7, 
The combination of Ward, Deshpande, and Shani teaches The system of claim 6
Ward further teaches:
in response to a determination that the learning model does not include the first object and/or the second object, expanding the first table and/or the second table to include the first object and/ or the second object. (Para [0031]: “For example, suppose a user sequentially purchases content items Ci, C2 , and C3… If these content item pairs have not already been generated with respect to the purchases of another user, they are initialized and incremented to reflect the first occurrence of the pair. In this example, content item pair (C2 , C1) would have been incremented when the user purchased content item C2 and would have been initialized if the content item pair did not already exist due to the purchases of one or more other users.” teaches initializing and incrementing the pair of objects if the pair of objects was not previously included; Fig. 5 teaches that the pair counts are stored in a table, therefore initializing the pair of objects would include expanding the table to include the object pair)

Regarding Claim 8, 
The combination of Ward, Deshpande, and Shani teaches The system of claim 6
Ward further teaches:
wherein the first table and/or the second table are stored in the database, and wherein the recommendation engine queries the database in order to update and/or apply the learning model. (Fig. 5 and Para [0036]: “FIG. 5 illustrates an embodiment of a data structure
used to store pair counts and similarity scores of one or more content item pairs. In some embodiments, data structure 500 is part of database 110 of FIG. 1.” teaches that the pair counts (frequency) are stored in a data structure (table) as part of a database; Para [0039]: “FIG. 8 illustrates an embodiment of a process for generating and storing a recommendation list for a content item. In some embodiments, process 800 is used to preprocess a content item to generate an associated recommendation list for the content item. Process 800 begins at 802 at which a respective similarity score for each content item pair that includes the content item is retrieved and/or determined. In some embodiment, one or more similarity scores are retrieved from a data structure such as data structure 500 of FIG. 5, which may, for example, be a part of a database such as database 110 of FIG. 1. In some embodiments, one or more of the similarity scores are computed at 802 based upon the most recent stored values of associated pair counts and decayed popularities.” teaches that the item pair counts are stored in a database and that the system retrieves (queries) the database to obtain the information necessary to generate a recommendation)

Regarding Claim 9, 
The combination of Ward, Deshpande, and Shani teaches The system of claim 1
Ward further teaches:
wherein the first frequency, the second frequency, and the third frequency are associated with a first user, and wherein the first recommendation is generated using the first frequency, the second frequency, and/or the third frequency based at least on the second indication to create the second sourcing event being received from the first user. (Para [0035]: “In some embodiments, when a given content item is selected by a user, the similarities of the given content item to other content items with which it forms content item pairs are determined, and the one or more content items that result in high similarities with the given content item are recommended to the user.” and Para [0023]: “FIG. 2 illustrates an embodiment of a process for recommending content items. In the example shown, at 202 an indication that a content item has been selected by a user is received. Such an indication may be received, for example, when a user expresses interest in the content item, for example, by purchasing the content item, by perusing the content item on one or more related web sites, by navigating through web pages associated with the content item, by downloading and/or uploading the content item, etc. At 204, one or more additional content items to recommend to the user are identified based at least in part on the similarity of the one or more additional items to the item selected at 202.” teaches that the indication to purchase or browse the item (sourcing event) is created by the user; Para [0031]: “In this example, content item pair (C2 , C1) would have been incremented when the user purchased content item C2 and would have been initialized if the content item pair did not already exist due to the purchases of one or more other users. A pair count that corresponds to a particular content item pair is incremented each time a single user purchases the content items comprising the pair within a predetermined sliding window.” teaches that the item pair counts (frequencies) that are used to generate product recommendation are associated with a user)

Regarding Claim 10, 
The combination of Ward, Deshpande, and Shani teaches The system of claim 1
Ward further teaches:
wherein the first frequency, the second frequency, and the third frequency are associated with a group of users having at least one attribute in common, and wherein the first recommendation is generated using the first frequency, the second frequency, and/or the third frequency based at least on the second indication to create the second sourcing event being received from a user associated with the group of users. (Para [0036]: “In some embodiments, the content item pairs stored in data structure 500 correspond to the aggregate of all content item pairs for all users with the pair counts corresponding to the number of users that selected each associated pair… In some embodiments, a separate pair count is maintained for each of one or more groups of users, e.g., by region, user demographic data, etc.” teaches that item pair counts (frequencies) are maintained for each group of users by region or demographic data (having at least one attribute in common); Para [0023]: “FIG. 2 illustrates an embodiment of a process for recommending content items. In the example shown, at 202 an indication that a content item has been selected by a user is received. Such an indication may be received, for example, when a user expresses interest in the content item, for example, by purchasing the content item, by perusing the content item on one or more related web sites, by navigating through web pages associated with the content item, by downloading and/or uploading the content item, etc. At 204, one or more additional content items to recommend to the user are identified based at least in part on the similarity of the one or more additional items to the item selected at 202.” teaches that the indication to purchase or browse the item (sourcing event) is created by the user)

Regarding Claim 11,
This claim recites A computer-implemented method, which performs a plurality of operations as recited by the system of claim 1, and has limitations that are similar to the system of claim 1, thus is rejected with the same rationale applied against claim 1.
Regarding Claim 12,
This claim recites The method of claim 11, which performs a plurality of operations as recited by the system of claim 2, and has limitations that are similar to the system of claim 2, thus is rejected with the same rationale applied against claim 2.
Regarding Claim 13,
This claim recites The method of claim 11, which performs a plurality of operations as recited by the system of claim 3, and has limitations that are similar to the system of claim 3, thus is rejected with the same rationale applied against claim 3.
Regarding Claim 15,
This claim recites The method of claim 11, which performs a plurality of operations as recited by the system of claim 5, and has limitations that are similar to the system of claim 5, thus is rejected with the same rationale applied against claim 5.
Regarding Claim 16,
This claim recites The method of claim 11, which performs a plurality of operations as recited by the system of claim 6, and has limitations that are similar to the system of claim 6, thus is rejected with the same rationale applied against claim 6.
Regarding Claim 17,
This claim recites The method of claim 16, which performs a plurality of operations as recited by the system of claim 7, and has limitations that are similar to the system of claim 7, thus is rejected with the same rationale applied against claim 7.
Regarding Claim 18,
This claim recites The method of claim 16, which performs a plurality of operations as recited by the system of claim 8, and has limitations that are similar to the system of claim 8, thus is rejected with the same rationale applied against claim 8.
Regarding Claim 19,
This claim recites The method of claim 11, which performs a plurality of operations as recited by the system of claim 10, and has limitations that are similar to the system of claim 10, thus is rejected with the same rationale applied against claim 10.
Regarding Claim 20,
This claim recites A non-transitory computer-readable medium storing instructions, which performs a plurality of operations as recited by the system of claim 1, and has limitations that are similar to the system of claim 1, thus is rejected with the same rationale applied against claim 1.

Response to Arguments
Regarding Specification: 
Applicant’s argument: 
“The abstract has been amended to obviate the pending objection to the specification. As such, Applicant respectfully requests the pending objection to the specification”

Response: 
Applicant’s argument has been fully considered. The objection to the abstract made in the previous office action has been withdrawn due to amendments made to the abstract. 

Regarding Claim Objections: 
Applicant’s argument: 
“Claims 1-10 and 20 have been amended in a manner that is believed to obviate the pending objections to these claims. As such, Applicant respectfully requests the pending claim objections.”

Response: 
Applicant’s arguments have been fully considered and are persuasive. The claim objections to claims 1-10 and claim 20 have been withdrawn due to amendments to claims 1 and 20. 

Regarding 35 U.S.C. 101: 
Applicant’s argument: 
“At the outset, the Examiner rejecting claims 1-20 as being directed to “a mental process” is improper because it is premised on a gross oversimplification of the claimed subject matter as merely receiving an indication to create a sourcing event and updating a learning model. (Office Action, at p. 7). By dismissing the claimed subject matter as a method of a mental process, the Examiner failed to recognize the technology-based solution set forth in claims 1-20 which includes, as the amendments to claims 1, 11, and 20 clarify, updating and applying a learning model such that data objects corresponding to sourcing events are consistent with patterns present in previous sourcing events. Such operations are not mere mental processes as alleged by the Examiner.”

Response: 
Applicant’s argument has been fully considered but is not persuasive. The claim limitations, as part of the claimed subject matter, were not grossly oversimplified as merely receiving an indication to create a sourcing event and updating a learning model. Each claim limitation of claim 1 was analyzed to determine if the broadest reasonable interpretation of that limitation would fall under a mental process. 

Below is a quote from page 7 of the non-final rejection, mailed on November 26, 2021: 
“For example, but for the generic computer components language, the above limitation(s) in the context of this claim encompass receiving an indication to create a sourcing event that includes a first object and second object (corresponds to observation), updating a learning model by incrementing frequencies of the objects included in the sourcing events (corresponds to evaluation), receiving a second indication to create a second sourcing event (corresponds to observation), applying the learning model to generate a recommendation to add the first object to the second sourcing event (corresponds to evaluation). Accordingly, the claim recites an abstract idea.”

As the quote from page 7 of the non-final action shows, the claimed subject matter was not grossly oversimplified as merely “receiving an indication to create a sourcing event and updating a learning model” as the applicant claims. Each limitation of claim 1 was analyzed to determine if the broadest reasonable interpretation of the limitation would fall under a mental process. 
Furthermore, below are the amended claim limitations that are related to updating and applying a learning model: 
responding to the first indication by at least updating a learning model, the learning model being updated by at least incrementing a first frequency of the first object being included in a sourcing event, a second frequency of the second object being included in a sourcing event, and/or a third frequency of the first object and the second object being included simultaneously in a sourcing event; 
responding to the second indication by at least applying the learning model to determine a first probability associated with the second sourcing event including the second object in addition to the first object, the first probability corresponding to a ratio of the third frequency that the first object and the second object being included simultaneously in a sourcing event and the first frequency of the first object being included in a sourcing event; 
in response to a third indication to create the second sourcing event without the second object, updating the learning model by at least incrementing the first frequency of the first object being included in a sourcing event but not the second frequency of the second object being included in a sourcing event or the third frequency of the first object and the second object being included simultaneously in a sourcing event; and

Updating a learning model by incrementing a frequency of a first object, a second frequency of a second object, and/or a third frequency of the first and second object is clearly a mental process that can be accomplished with assistance of pen and paper. Likewise, applying the model to determine a probability that corresponds to a ratio of a third frequency and a first frequency is also clearly a mental process that can be accomplished with assistance of pen and paper. Finally, updating a learning model by incrementing a frequency of a first object, but not incrementing the second frequency or third frequency is clearly a mental process that can be accomplished with assistance of pen and paper. Therefore, claim 1 has been rejected under 101 because the broadest reasonable interpretation of the claim limitations fall under mental processes, generic computer components, and recitation of insignificant extra-solution activity. 

Applicant’s argument: 
“Moreover, as the published application points out, “instead of fixed sized tables storing a static set of objects, the one or more tables storing the learning model may be expanded dynamically to include additional objects when the user adds, to one or more sourcing events, objects that are not already a part of the learning model.” (Specification, at para. [0032]). Thus, the features set forth in claims 1-20 provide a technical solution for an evolving learning model that prevents the creation of inconsistent sourcing events.”

Response: 
The limitations of claim 1 do not result in a technological improvement or an improved model. There are no additional elements in claim 1 that integrate the abstract idea into a practical application. Furthermore, it is unclear how a dynamic table, as Applicant mentions in Para [0032] results in an “evolving learning model”, or an improved model. 

Applicant’s argument: 
“Categorizing the subject matter of claims 1-20 as a mental process is also inconsistent with
guidance from the Office’s October 2019 Update: Subject Matter Eligibility (‘October 2019 SME
Update’) at least because claims 1-20 include limitations that cannot practically be performed in the
human mind. As claims 1-20 clearly set forth, the claimed subject matter includes updating a
learning model, applying the learning model, and creating, at a database, a data object
corresponding to a sourcing event. The updating of a learning model, the applying of the learning
model, and the generating of data objects at a database exceed the capabilities of the human mind at
least because the human mind is not equipped to perform such tasks.”

Response: 
Examiner respectfully disagrees. Claim limitations related to updating a learning model and applying a learning model fall under mental processes that can be performed with assistance of pen and paper. Limitations directed to created a data object at a database are directed to insignificant extra-solution activity of electronic recordkeeping. Please see pages 6-8 of this office action for a detailed analysis of independent claim 1. 

Applicant’s argument: 
“Even assuming arguendo that claims 1-20 do recite an abstract idea, which Applicant
disputes, claims 1-20 are nevertheless patent eligible in light of the Office’s 20/9 Revised Patent
Subject Matter Eligibility Guidance (“Revised Guidance”) because the claims integrate any alleged mental processes into a practical application for updating and applying a learning model to improve
consistency in the creation of sourcing events. Consistent with the Office’s Revised Guidance, this
integration is evidenced by additional elements in claims 1-20 that improves upon computer
technology by increasing the accuracy and computational efficiency associated with creating data
objects corresponding to sourcing events at a database. The creation of inconsistent sourcing events
may generate invalid data objects at the database, thereby consuming storage space at the database
until computational resources are consumed to identify and remove the invalid data objects.”

Response: 
Examiner respectfully disagrees. Applicant’s arguments are not commensurate with the claim limitations of claim 1. The additional elements of claim 1 are the following: 
at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
generating, at a database, a database object corresponding to the second sourcing event. 

Instructions to apply the abstract idea on generic computer components (at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further the recitation of:
generating, at a database, a database object corresponding to the second sourcing event
amount to recitation of insignificant extra-solution activity. See MPEP 2106.05(g). Therefore, there are no additional elements that integrate the judicial exception into a practical application and Claim 1 is directed to an abstract idea.

Applicant’s argument: 
“Even assuming arguendo that the Examiner’s properly identified an abstract idea, which the
Appellant disputes, the Examiner still erred in alleging that claims 1-20 fail to recite additional
elements that amount to significantly more than any abstract ideas purportedly embodied in the
claims. At the outset, the Examiner’s significantly more inquiry is also riddled with misplaced
emphasize on the presence of generic computer components and/or functionalities, despite the
Federal Circuit consistently finding these factors to be irrelevant to whether the additional elements
of a claim qualify as “significantly more.”” Furthermore, the Examiner’s overly simplistic view of
the claimed subject matter prevented the Examiner from recognizing that the claimed subject matter
goes beyond any alleged use of generic computer components by providing a technology-based
solution to improve the consistency of sourcing events and the accuracy and computational
efficiency associated with the generation of the corresponding data objects at a database. The significant improvements to computer technology, realized through the combination of operations
set forth in claims 1, 11, and 20, transcend what is merely well-understood, routine, and
conventional activity in the art. Accordingly, the Examiner’s subject matter eligibility analysis is
further defective for failing to recognize elements from claims 1-20 that do in fact amount to
significantly more than an abstract idea by providing improvements upon existing technology.”

Response: 
Applicant’s arguments have been fully considered but are not persuasive. It is unclear what Applicant means in that “the Examiner’s significantly more inquiry is also riddled with misplaced emphasize on the presence of generic computer components and/or functionalities”. The additional elements of claim 1 includes generic computer components. Using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. Therefore, Examiner agrees with the Applicant regarding generic computer components here- “Federal Circuit consistently finding these factors to be irrelevant to whether the additional elements of a claim qualify as “significantly more””. Furthermore, the claim limitations do not include any technology based solution to “improve the consistency of sourcing events and the accuracy and computational efficiency associated with the generation of the corresponding data objects at a database”. 
The additional elements of claim 1 are recited below: 
at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising:
generating, at a database, a database object corresponding to the second sourcing event. 

Using generic computer components (at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept.
Further, the following recitation of insignificant extra-solution activity (generating, at a database, a database object corresponding to the second sourcing event) amounts to insignificant extra-solution activity of electronic recordkeeping, see MPEP 2106.05(g). Further, MPEP 2106.05(d)(II) notes the following, “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);”. Accordingly, the additional element does not integrate the abstract idea into a practical application because the recitation of insignificant extra-solution activity is well-understood, routine, and conventional.

Regarding 35 U.S.C. 103: 
Applicant’s argument: 
“In rejecting claim 1, the Examiner concedes that Ward fails to disclose the claimed learning
model and turns to Deshpande to cure this deficiency. At best, Deshpande describes an “item-based
top-N recommendation scheme” that determines “the k most similar items ... for all possible
itemsets up to a particular size !.” (Deshpande, at p. 154-155). However, Deshpande’s similarity
metric, which the Examiner acknowledges to correspond to the similarities between itemsets, is not
analogous to the “probability corresponding to a ratio of the third frequency that the first object and
the second object being included simultaneously in a sourcing event and the first frequency of the
first object being included in a sourcing event,” set forth in claim 1.”

Response: 
Examiner respectfully disagrees. Deshpande does teach the amended limitation “probability corresponding to a ratio of the third frequency that the first object and the second object being included simultaneously in a sourcing event and the first frequency of the first object being included in a sourcing event,”. Please see pages 12-13 of this office action for a detailed analysis of this limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        /BRIAN M SMITH/Primary Examiner, Art Unit 2122